         Case 1:18-cr-00218-TSC Document 62-1 Filed 12/05/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,                      )
                                               )
               v.                              )       Case No.: 1:18-cr-218 (TSC)
                                               )
MARIIA BUTINA, a/k/a                           )       UNDER SEAL
MARIA BUTINA,                                  )
                                               )
       Defendant.                              )
                                               )

                    JOINT MOTION FOR TELEPHONE CONFERENCE
                           On December 6, 2018 at 11:00 A.M.

       The Defendant Maria Butina, by counsel, with the consent of the government, by and

through its attorney, the United States Attorney for the District of Columbia, respectfully files this

motion, under seal, to request a telephone conference with the court on December 6, 2018 at 11:00

a.m. to discuss the scheduling of a possible change of plea hearing, as well as one other preliminary

matter requiring the court’s attention. Defense counsel hereby waives Defendant Maria Butina’s

appearance at this telephone conference.

       During the course of this telephone conference, nonpublic matters regarding a possible

change of plea, confidential, privileged communications, and a potential conflict may be presented

and discussed. Accordingly, defense counsel requests that this motion and telephone conference

be under seal. The government is unable to join in a sealing request at this time due to internal and

preexisting DOJ guidance.

       The parties thus jointly request that the court hold a telephone conference on December 6,

2018 at 11:00 a.m., granting such other further relief as the court deems necessary and just.




                                                   1
       Case 1:18-cr-00218-TSC Document 62-1 Filed 12/05/18 Page 2 of 2



Dated: December 5, 2018                          Respectfully submitted,



             /s/                                 JESSIE K. LIU
    Robert N. Driscoll (DC Bar No. 486451)       UNITED STATES ATTORNEY
    Alfred D. Carry (DC Bar No. 1011877)         D.C. Bar Number 472845
    McGlinchey Stafford PLLC
    1275 Pennsylvania Avenue NW, Suite 420       By:        /s/
    Washington, DC 20004                         ERIK M. KENERSON
    Phone: (202) 802-9999                        THOMAS N. SAUNDERS
    Fax: (202) 403-3870                          Assistant United States Attorneys
    rdriscoll@mcglinchey.com                     Ohio Bar Number 82960 (Kenerson)
    acarry@mcglinchey.com                        N.Y. Bar Number 4876975 (Saunders)
                                                 555 Fourth Street, N.W.
    Counsel for Defendant
                                                 Washington, D.C. 20530
                                                 Telephone: 202-252-7201
                                                 Email: Erik.Kenerson@usdoj.gov

                                                         /s/
                                                 WILLIAM A. MACKIE
                                                 Trial Attorney, National Security Division
                                                 N.C. Bar Number 13816
                                                 950 Pennsylvania Avenue, N.W.
                                                 Washington, D.C. 20530
                                                 Telephone: 202-233-2122
                                                 Email: Will.Mackie@usdoj.gov




                                             2
